DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 1/8/2021; claims 1, 3, 5 and 7-34 are pending; claims 2,4 and 6 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “… information processing method according to claim 1, wherein the first external observer device and the second external observer device are included in a common observer device.”   The newly amended limitation implies that there are two external observer devices included in a common observer device.  The original application states that “wherein the first external observer device and the are the same external observer device” (See Applicant’s specs, pg. 29, and section (5)).  The instant application fails to support two observer devices. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 7- 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 2015/0317801 A1) in view of Campagnoli et al. (US 2018/0137363 A1).
Re claims 1, 5, 22, 23:
1. Bentley teaches an information processing method (Bentley, Abstract), the method comprising: 
capturing, with a first external observer device, a motion of a user, the first external observer device being one of an imaging apparatus or a first Doppler radar device; generating, with the first external observer device, motion information indicative of the motion of the user based on the motion of the user that is captured (Bentley, fig. 26; [0287], “The putter has a sensor 111 on the grip, which the motion of the putter”; [0063], “wristbands, shoes, pants, shirts, gloves, clubs, bats, racquets, balls, helmets, caps, mouthpieces,”; [0170], “a smart watch”; [0020], “Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player”; fig. 24 shows a recorded image; figs. 1 - 2; a sensor, a smart watch, wristbands – first observer device; a camera – second observer device)); 
outputting, with the first external observer device, the motion information to a control unit (Bentley, [0019], “publish the event videos or store these synchronized event videos in a database, and use database analysis to generate models, metrics, reports, alerts, and graphics from the database”; [0063], “for example such as a golf club and/or anywhere in between (for EI measurements) and may integrate with other sensors coupled to equipment, such as … determine where the rifle was pointing when a recoil was detected by the motion capture sensor. This data may be transmitted to a central server”); 
capturing, with a second external observer device, a result obtained from the motion of the user, the second external observer device being one of a second imaging apparatus or a second Doppler radar device (Bentley, fig. 26; [0287], “The putter has a sensor 111 on the grip, which measures the motion of the putter. In addition video camera 104 records the trajectory of the ball after it is hit. The desired trajectory 2623 for the ball is towards and into the hole 2602. In this example, the ball 2600 is hit at an angle, and the ball travels on actual trajectory 2622, coming to rest at 2601. This trajectory is observed by camera 104 and analyzed by analysis module 2621”; [0063], “wristbands, shoes, pants, shirts, gloves, clubs, bats, racquets, balls, helmets, caps, mouthpieces,”; [0170], “a smart watch”; [0020], “Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player”; fig. 24 shows a recorded image; figs. 1 - 2; a sensor, a smart watch, wristbands – first observer device; a camera – second observer device)); 
generating, with the second external observer device, result information indicative of the result obtained from the motion of the user based on the result that is captured (Bentley, [0019], “publish the event videos or store these synchronized event videos in a database, and use database analysis to generate models, metrics, reports, alerts, and graphics from the database”; [0063], “for example such as a golf club and/or anywhere in between (for EI measurements) and may integrate with other sensors ; 
outputting, with the second external observer device, the result information to the control unit; receiving, with an electronic processor of the control unit (Bentley, fig. 26; [0287], “The putter has a sensor 111 on the grip, which measures the motion of the putter. In addition video camera 104 records the trajectory of the ball after it is hit. The desired trajectory 2623 for the ball is towards and into the hole 2602. In this example, the ball 2600 is hit at an angle, and the ball travels on actual trajectory 2622, coming to rest at 2601. This trajectory is observed by camera 104 and analyzed by analysis module 2621”; [0063], “wristbands, shoes, pants, shirts, gloves, clubs, bats, racquets, balls, helmets, caps, mouthpieces,”; [0170], “a smart watch”; [0020], “Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player”; fig. 24 shows a recorded image; figs. 1 - 2; a sensor, a smart watch, wristbands – first observer device; a camera – second observer device)), 
the motion information (Bentley, Abstract, “motion analysis data from the user or other user(s) or other sensors”) and 
the result information (Bentley, [0110], “The actual trajectory of the object may be calculated based on video analysis” and [0291], “The trajectories of putts that are recorded may for example include putts starting at different ball locations, and putts that were successful (into the hole) as well as those that were unsuccessful”; Bentley teaches a motion analysis includes a plurality of motion information of user (Bentley, fig. 22) and motion of the object (i.e., trajectory, score, into the hole) as the result of the motion of the user); 
attaching, with the electronic processor, first identification information to the motion information (Bentley, fig. 22; Abstract, “Also enables displaying information based on events recognized using sensor data associated with a user, piece of equipment or based on previous motion analysis data from the user or other user(s) or other sensors”; [0042], “at least one user on a display based on the event data or motion analysis data associated with the user or piece of equipment”; Bentley teaches a motion analysis includes a plurality of motion information of user (Bentley, fig. 22; fig. 24) which includes user motion events (first identification information));
attaching, with the electronic processor, second identification information to the result information, the second identification information corresponding to the first identification information 
(First interpretation of second identification information: Bentley, [0020], “calculated based on analyzed movement associated with the same user, or compared against the user or another other user, historical user or group of users”; [0040], “captured by the sensor when compared against characteristic patterns or templates of motion”; [0109], “calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0110], “an observed trajectory for an object of interest, such as for example a ball, may be compared to a desired trajectory for that object”; a pattern or template motion and optimal trajectory (second identification information);
Second interpretation of second identification information: Bentley, fig. 22; [0043], “example a golf swing may include sub-events such as an address, swing back, swing forward, strike, follow through”; [0053], “Motion capture elements utilized in the system intelligently store data for example related to events associated with striking a ball, making a ski turn, jumping, etc., and eliminate false events, and greatly improve memory usage and minimize storage requirements”; Bentley teaches a motion analysis includes a plurality of motion information of user (Bentley, fig. 22; fig. 24) which includes user motion events (first identification information) and user’s motion at the time of an impact (second identification information; see fig. 24));
associating, with the electronic processor, the motion information and the result information with each other based on the first identification information and the second identification information; evaluating, with the electronic processor, the result information
(First interpretation: Bentley, [0020], “calculated based on analyzed movement associated with the same user, or compared against the user or another other user, historical user or group of users”; [0040], “captured by the sensor when compared against characteristic patterns or templates of motion”; [0109], “calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0110], “an observed trajectory for an object of interest, such as for example a ball, may be compared to a desired trajectory for that object”; a user’s motion is compared against ideal motion of an expert;
the orientation, location, and velocity of the club head at the time of impact with the ball determine the subsequent ball trajectory. Similarly in baseball the orientation, location, and velocity of the bat at the time of impact with the ball determine the subsequent ball trajectory (along with the velocity and rotation of the ball as thrown by the pitcher … The putter has a sensor 111 on the grip, which measures the motion of the putter. In addition video camera 104 records the trajectory of the ball after it is hit. The desired trajectory 2623 for the ball is towards and into the hole 2602”; [0291], “the system captures a potentially large number of putts on a putting green using motion capture element 111 in the grip of a putter, and using video camera 104 that records video of the ball trajectories such as trajectories 2701. The trajectories of putts that are recorded may for example include putts starting at different ball locations, and putts that were successful (into the hole) as well as those that were unsuccessful”; Bentley’s system correlate user motion events, user’s motion at the time of an impact and the outcome of the object)
classifying, with the electronic processor, the motion information based on the evaluation of the result information that is associated with the motion information (Bentley, [0109], “may calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0325], “the motion capture element 111 and/or the microprocessor 3270 may determine the user's level of expertise”; [0163], “classify an event; it uses a weighting factor for each event and keyword combination to compute an event score”; [0345], “may use scoring or weighting techniques to assess probabilities”; [0174], “The image(s) of the user may be overlaid with displays and ratings to make the motion analysis data more  understandable to a human”; efficiency index, metric, level of expertise, score …etc. are classified”).

22. Bentley teaches an information processing system, the information processing system (Bentley, Abstract) comprising: 
one or more external observers that are one of an apparatus or a Doppler radar device, the one or more external observers (Bentley, fig. 26; [0287], “The putter has a sensor 111 on the grip, which measures the motion of the putter”; [0063], “wristbands, shoes, pants, shirts, gloves, clubs, bats, racquets, balls, helmets, caps, mouthpieces,”; [0170], “a smart watch”; [0020], “Enables recognition of move or swing of a player”; fig. 24 shows a recorded image; figs. 1 - 2; a sensor, a smart watch, wristbands – first observer device; a camera – second observer device)) are configured to
capture a motion of a user (Bentley, Abstract, “motion analysis data from the user or other user(s) or other sensors”), capture a result obtained from the motion of the user (Bentley, [0110], “The actual trajectory of the object may be calculated based on video analysis” and [0291], “The trajectories of putts that are recorded may for example include putts starting at different ball locations, and putts that were successful (into the hole) as well as those that were unsuccessful”; Bentley teaches a motion analysis includes a plurality of motion information of user (Bentley, fig. 22) and the trajectory (outcome) of the object as the result of the motion of the user), and 
generate motion information indicative of the motion of the user that is captured (Bentley, Abstract, “motion analysis data from the user or other user(s) or other sensors”) and result information indicative of the result that is captured (Bentley, [0110], “The actual trajectory of the object may be calculated based on video analysis” and [0291], “The trajectories of putts that are recorded may for example include putts starting at different ball locations, and putts that were successful (into the hole) as well as those that were unsuccessful”; Bentley teaches a motion analysis includes a plurality of motion information of user (Bentley, fig. 22) and motion of the object (i.e., trajectory, score, into the hole) as the result of the motion of the user), and
output the motion information and the result information (Bentley, [0094] – [0096], “playback a synchronized event video”; [0019], “publish the event videos or store these synchronized event videos in a database, and use database analysis to generate models, metrics, reports, alerts, and graphics from the database”; [0063], “for example such as a golf club and/or anywhere in between (for EI measurements) and may integrate with other sensors coupled to equipment, such as … determine where the rifle was pointing when a recoil was detected by the motion capture sensor. This data may be transmitted to a central server”)); and 
an electronic processor is configured to 
receive the motion information (Bentley, Abstract, “motion analysis data from the user or other user(s) or other sensors”) and the result information (Bentley, [0110], “The actual trajectory of the object that is output by the one or more external observers,
attach first identification information to the motion information (Bentley, fig. 22; Abstract, “Also enables displaying information based on events recognized using sensor data associated with a user, piece of equipment or based on previous motion analysis data from the user or other user(s) or other sensors”; [0042], “at least one user on a display based on the event data or motion analysis data associated with the user or piece of equipment”; Bentley teaches a motion analysis includes a plurality of motion information of user (Bentley, fig. 22; fig. 24) which includes user motion events (first identification information));
attach second identification information to the result information, the second identification information corresponding to the first identification information (First interpretation of second identification information: Bentley, [0020], “calculated based on analyzed movement associated with the same user, or compared against the user or another other user, historical user or group of users”; [0040], “captured by the sensor when compared against characteristic patterns or templates of motion”; [0109], “calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0110], “an observed trajectory for an object of interest, such as for example a ball, may be compared to a desired trajectory for that object”; a pattern or template motion and optimal trajectory (second identification information);
Second interpretation of second identification information: Bentley, fig. 22; [0043], “example a golf swing may include sub-events such as an address, swing back, swing forward, strike, follow through”; [0053], “Motion capture elements utilized in the system intelligently store data for example related to events associated with striking a ball, making a ski turn, jumping, etc., and eliminate false events, and greatly improve memory usage and minimize storage requirements”; Bentley teaches a motion analysis includes a plurality of motion information of user (Bentley, fig. 22; fig. 24) which includes user motion ,
associate the motion information and the result information with each other based on the first identification information and the second identification information, evaluate the result information (First interpretation: Bentley, [0020], “calculated based on analyzed movement associated with the same user, or compared against the user or another other user, historical user or group of users”; [0040], “captured by the sensor when compared against characteristic patterns or templates of motion”; [0109], “calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0110], “an observed trajectory for an object of interest, such as for example a ball, may be compared to a desired trajectory for that object”; a user’s motion is compared against ideal motion of an expert;
Second interpretation: Bentley, [0272]; [0281]; [0287], “in golf, the orientation, location, and velocity of the club head at the time of impact with the ball determine the subsequent ball trajectory. Similarly in baseball the orientation, location, and velocity of the bat at the time of impact with the ball determine the subsequent ball trajectory (along with the velocity and rotation of the ball as thrown by the pitcher … The putter has a sensor 111 on the grip, which measures the motion of the putter. In addition video camera 104 records the trajectory of the ball after it is hit. The desired trajectory 2623 for the ball is towards and into the hole 2602”; [0291], “the system captures a potentially large number of putts on a putting green using motion capture element 111 in the grip of a putter, and using video camera 104 that records video of the ball trajectories such as trajectories 2701. The trajectories of putts that are recorded may for example include putts starting at different ball locations, and putts that were successful (into the hole) as well as those that were unsuccessful”; Bentley’s system correlate user motion events, user’s motion at the time of an impact and the outcome of the object), and
classify the motion information based on the evaluation of the result information that is associated with the motion information (Bentley, [0109], “may calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0325], “the motion capture element 111 and/or the microprocessor 3270 may determine the user's level of expertise”; [0163], “classify an event; it uses a weighting factor for each event and keyword combination to compute an 

23. Bentley teaches a non-transitory computer-readable medium comprising instructions, that when executed by an electronic processor, cause the electronic processor to perform a set of operations (Bentley, Abstract) comprising: 
requesting a first external observer device that is one of a first apparatus or a first Doppler radar device to capture a motion of a user (Bentley, fig. 26; [0287], “The putter has a sensor 111 on the grip, which measures the motion of the putter”; [0063], “wristbands, shoes, pants, shirts, gloves, clubs, bats, racquets, balls, helmets, caps, mouthpieces,”; [0170], “a smart watch”; [0020], “Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player”; fig. 24 shows a recorded image; figs. 1 - 2; a sensor, a smart watch, wristbands – first observer device; a camera – second observer device)); 
requesting a second external observer device that is one of a second imaging apparatus or a second Doppler radar device to capture a result obtained from the motion of the user (Bentley, fig. 26; [0287], “The putter has a sensor 111 on the grip, which measures the motion of the putter. In addition video camera 104 records the trajectory of the ball after it is hit. The desired trajectory 2623 for the ball is towards and into the hole 2602. In this example, the ball 2600 is hit at an angle, and the ball travels on actual trajectory 2622, coming to rest at 2601. This trajectory is observed by camera 104 and analyzed by analysis module 2621”; [0063], “wristbands, shoes, pants, shirts, gloves, clubs, bats, racquets, balls, helmets, caps, mouthpieces,”; [0170], “a smart watch”; [0020], “Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player”; fig. 24 shows a recorded image; figs. 1 - 2; a sensor, a smart watch, wristbands – first observer device; a camera – second observer device));
receiving motion information indicative of the motion of the user (Bentley, Abstract, “motion analysis data from the user or other user(s) or other sensors”) and result information indicative of the result obtained from the motion of the user (Bentley, [0110], “The actual trajectory of the object may be ;
attaching first identification information to the motion information (Bentley, fig. 22; Abstract, “Also enables displaying information based on events recognized using sensor data associated with a user, piece of equipment or based on previous motion analysis data from the user or other user(s) or other sensors”; [0042], “at least one user on a display based on the event data or motion analysis data associated with the user or piece of equipment”; Bentley teaches a motion analysis includes a plurality of motion information of user (Bentley, fig. 22; fig. 24) which includes user motion events (first identification information)); 
attaching second identification information to the result information, the second identification information corresponding to the first identification information (First interpretation of second identification information: Bentley, [0020], “calculated based on analyzed movement associated with the same user, or compared against the user or another other user, historical user or group of users”; [0040], “captured by the sensor when compared against characteristic patterns or templates of motion”; [0109], “calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0110], “an observed trajectory for an object of interest, such as for example a ball, may be compared to a desired trajectory for that object”; a pattern or template motion and optimal trajectory (second identification information);
Second interpretation of second identification information: Bentley, fig. 22; [0043], “example a golf swing may include sub-events such as an address, swing back, swing forward, strike, follow through”; [0053], “Motion capture elements utilized in the system intelligently store data for example related to events associated with striking a ball, making a ski turn, jumping, etc., and eliminate false events, and greatly improve memory usage and minimize storage requirements”; Bentley teaches a motion analysis includes a plurality of motion information of user (Bentley, fig. 22; fig. 24) which includes user motion ;
associating the motion information and the result information with each other based on the first identification information and the second identification information; evaluating the result information (First interpretation: Bentley, [0020], “calculated based on analyzed movement associated with the same user, or compared against the user or another other user, historical user or group of users”; [0040], “captured by the sensor when compared against characteristic patterns or templates of motion”; [0109], “calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0110], “an observed trajectory for an object of interest, such as for example a ball, may be compared to a desired trajectory for that object”; a user’s motion is compared against ideal motion of an expert;
Second interpretation: Bentley, [0272]; [0281]; [0287], “in golf, the orientation, location, and velocity of the club head at the time of impact with the ball determine the subsequent ball trajectory. Similarly in baseball the orientation, location, and velocity of the bat at the time of impact with the ball determine the subsequent ball trajectory (along with the velocity and rotation of the ball as thrown by the pitcher … The putter has a sensor 111 on the grip, which measures the motion of the putter. In addition video camera 104 records the trajectory of the ball after it is hit. The desired trajectory 2623 for the ball is towards and into the hole 2602”; [0291], “the system captures a potentially large number of putts on a putting green using motion capture element 111 in the grip of a putter, and using video camera 104 that records video of the ball trajectories such as trajectories 2701. The trajectories of putts that are recorded may for example include putts starting at different ball locations, and putts that were successful (into the hole) as well as those that were unsuccessful”; Bentley’s system correlate user motion events, user’s motion at the time of an impact and the outcome of the object); and
classifying the motion information based on the evaluation of the result information that is associated with the motion information (Bentley, [0109], “may calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0325], “the motion capture element 111 and/or the microprocessor 3270 may determine the user's level of expertise”; [0163], “classify an event; it uses a weighting factor for each event and keyword combination to compute 

[Claims 1, 5, 22 – 23] Bentley teaches the capturing, with a first external observer device, a motion of a user, the first external observer device being one of a first apparatus or a first Doppler radar device (Bentley, fig. 26; [0287], “The putter has a sensor 111 on the grip, which measures the motion of the putter”; [0063], “wristbands, shoes, pants, shirts, gloves, clubs, bats, racquets, balls, helmets, caps, mouthpieces,”; [0170], “a smart watch”; [0020], “Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player”; fig. 24 shows a recorded image; figs. 1 - 2; a sensor, a smart watch, wristbands – first observer device).  The motion of the user can be recorded by an image apparatus (Bentley, [0020], “Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player”). 

However, Bentley does not explicitly disclose the first external observer device being one of a first imaging apparatus.  Bentley does not explicitly disclose a first imaging apparatus.  Bentley does not explicitly disclose the first imaging apparatus for capturing player motion and the second for capturing the result obtained from the motion of the player.   Furthermore, Bentley does not explicitly states 5. The information processing method according to claim 1, wherein the first external observer device and the second external observer device are included in a common observer device. 

Note: According Applicant’s specs, pg. 29, section (5), “wherein the first external observer device and the second external observer device are the same external observer device”).  The first and second imaging are the same external observer device. 

Campagnoli et al. (US 2018/0137363 A1) teaches a system for the automated analysis of a sporting match (Campagnoli, Abstract).  Campagnoli further teaches an invention includes capturing, with a first external observer device, a motion of a user, the first external observer device being one of a first imaging apparatus or a first Doppler radar device; capturing, with a second external observer device, a result obtained from the motion of the user, the second external observer device being one of a second imaging apparatus or a second Doppler radar device (Campagnoli, Fig. 3, 101, “CAM1”, 114, “Ball Detection and Tracking (Cam 1)” and 116, “Player Detection and Tracking (Cam 1)”).  Campagnoli further teaches an information processing method according to claim 1, wherein the first external observer device and the second external observer device are included in a common observer device or are the same device (Campagnoli, fig. 3, 101).  Therefore, in view of Campagnoli, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the information processing method/apparatus described in Bentley, by providing a single camera for capturing motion of the user and the motion of the ball as taught by Campagnoli, since Campagnoli states “The multi-camera system is more expensive, and its potential customers are professionals and administrative bodies in the field of tennis assessment and training (federations, clubs, resorts, etc.). On the other hand, the one-camera system 200 is intended for a more general public (and thus wider audience and more customers), including coaches' education, coaches/trainers, tennis broadcasters, general tennis fans, or bettors” (Campagnoli, [0161]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the information processing method/apparatus described in Bentley, by capturing motion of the user as taught by Campagnoli in order to provide a point classification (fig. 7, valid or invalid point) and a classification fusion (fig. 8, type of stroke) from both motion of the player and the motion of the ball (Campagnoli, fig. 3, fig. 7, fig. 8).

Re claims 3, 5:
3. The information processing method according to claim 1, 
wherein generating the motion information based on the motion of the user that is captured further includes determining whether the motion of the user is relevant information, wherein the relevant information is an interaction between the user and an object; and responsive to determining that the motion of the user is the relevant information, generating the motion information based on the relevant information (Bentley, [0073], “saved data can be processed after the fact to extract only the relevant portions associated with one or more detected events”; [0074], [0094], “a camera or cameras to modify 

5. The information processing method according to claim 1, wherein the first external observer device and the second external observer device are included in a common observer device (Campagnoli, Fig. 3, 101, “CAM1”, 114, “Ball Detection and Tracking (Cam 1)” and 116, “Player Detection and Tracking (Cam 1)”). 

Re claim 7:
7. The information processing method according to claim 1, wherein the associating the motion information and the result in formation with each other (Bentley, [0110], “The actual trajectory of the object may be calculated based on video analysis” and [0291], “The trajectories of putts that are recorded may for example include putts starting at different ball locations, and putts that were successful (into the hole) as well as those that were unsuccessful”; Bentley teaches a motion analysis includes a plurality of motion information of user (Bentley, fig. 22) and motion of the object (i.e., trajectory, score, into the hole)) further includes determining whether the first identification information is consistent with the second identification information; and responsive to determining that the first identification information is consistent with the second identification information, associating the motion information and the result information with each other (Bentley, [0020], “calculated based on analyzed movement associated with the same user, or compared against the user or another other user, historical user or group of users”; [0040], “captured by the sensor when compared against characteristic patterns or templates of motion”; [0109], “calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0110], “an observed trajectory for an object of interest, such as for example a ball, may be compared to a desired trajectory for that object”; a user’s motion (first identification information) is compared against ideal motion (second identification information) of an expert). 

Re claims 8, 10:


10. The information processing method according to claim 8, wherein the identifier of the motion information is contained in a name of the motion information (Bentley, [0020], “Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player … any other sporting or physical motion related event including walking and falling”), and wherein the identifier of the result information is contained in a name of the result information (Bentley, [0109], “may calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0325], “the motion capture element 111 and/or the microprocessor 3270 may determine the user's level of expertise”; [0163], “classify an event; it uses a weighting factor for each event and keyword combination to compute an event score”; [0345], “may use scoring or weighting techniques to assess probabilities”; [0174], “The image(s) of the user may be overlaid with displays and ratings to make the motion analysis data more  understandable to a human”; level of expertise and efficiency index are the name of the result). 

Re claim 9:
9.  The information processing method according to claim 1, wherein attaching the first identification information to the motion information further includes embedding the first identification information in the motion information (Bentley, [0020], “Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player … any other sporting or physical motion related event including walking and falling”), and wherein attaching the second identification information to the result information further includes embedding the second identification information in the result information (Bentley, [0109], “may calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0325], “the motion capture element 111 and/or the microprocessor 3270 may determine the user's level of expertise”; [0163], “classify an event; it uses a weighting factor for each event and keyword combination to compute an event score”; [0345], “may use scoring or weighting techniques to assess probabilities”; [0174], “The image(s) of the user may be overlaid with displays and ratings to make the motion analysis data more  understandable to a human”; level of expertise and efficiency index are the name of the result).  

Re claims 11 – 13:
11. The information processing method according to claim 1, wherein the first identification information has a first time information that is indicative of a time that the motion information was generated by a first external apparatus, and wherein the second identification information has a second time information that is indicative of a time that the result information was generated by a second external apparatus.  12. The information processing method according to claim 11, wherein the first time information is embedded in the motion information, and wherein the second time information is embedded in the result information (Bentley, fig. 22; [0043], “example a golf swing may include sub-events such as an address, swing back, swing forward, strike, follow through”; [0053], “Motion capture elements utilized in the system intelligently store data for example related to events associated with striking a ball, making a ski turn, jumping, etc., and eliminate false events, and greatly improve memory usage and minimize storage requirements”; Bentley teaches a motion analysis includes a plurality of motion information of user (Bentley, fig. 22; fig. 

13. The information processing method according to claim 11, wherein the time indicated by the first time information is contained in a name of the motion information (Bentley, [0020], “Enables recognition of motion events, and designation of events within images or videos, such as a shot, move or swing of a player … any other sporting or physical motion related event including walking and falling”), and wherein the time indicated by the second time information of the result information is contained in a name of the result information (Bentley, [0109], “may calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0325], “the motion capture element 111 and/or the microprocessor 3270 may determine the user's level of expertise”; [0163], “classify an event; it uses a weighting factor for each event and keyword combination to compute an event score”; [0345], “may use scoring or weighting techniques to assess probabilities”; [0174], “The image(s) of the user may be overlaid with displays and ratings to make the motion analysis data more  understandable to a human”; level of expertise and efficiency index are the name of the result). 

Re claim 14:
14. The information processing method according to claim 28, further comprising evaluating the result information based on a target of the user (Bentley, [0272], “parameter users and choose the one with the maximum or minimum performance or score or distance of hitting”; [0287], “Analysis of the trajectory 2622 determines that the required correction to the putt to put the ball in the hole requires aiming 5 degrees more to the left”).  

Re claim 15:
15. The information processing method according to claim 14, wherein evaluating the result information includes digitizing the result information; and scoring the result information based on the target of the user (Bentley, [0109], “may calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0325], “the motion capture element 111 and/or the 

Re claims 16 – 19:
16. The information processing method according to claim 14, wherein classifying the motion information based at least in part on the association of the motion information and the result information with each other further includes classifying the motion information into a plurality of segments based on the association of the motion information and the result information with each other and the evaluation of the result information.  17. The information processing method according to claim 16, further comprising; analyzing the motion of the user on based on the classification of the motion information.  18. The information processing method according to claim 17, wherein analyzing the motion of the user further includes calculating a difference between the plurality of segments.   19. The information processing method according to claim 17, further comprising notifying the classification of the motion information (Bentley, [0109], “may calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0325], “the motion capture element 111 and/or the microprocessor 3270 may determine the user's level of expertise”; [0163], “classify an event; it uses a weighting factor for each event and keyword combination to compute an event score”; [0345], “may use scoring or weighting techniques to assess probabilities”; [0174], “The image(s) of the user may be overlaid with displays and ratings to make the motion analysis data more  understandable to a human”;  [0020], “calculated based on analyzed movement associated with the same user, or compared against the user or another other user, historical user or group of users”; [0040], “captured by the sensor when compared against characteristic patterns or templates of motion”; [0110], “an observed trajectory for an object of interest, such as for example a ball, may be compared to a desired trajectory for that object”). 

Re claim 20:


Re claims 31 – 33 and 21:
31. The information processing method according to claim 1, wherein the result information includes information indicative of one or more detected positions of a ball.  21. The information processing method according to claim 1, wherein the result information includes information indicative of a detected trajectory of the ball based on two or more of the one or more detected positions of the ball (Bentley, [0110], “an observed trajectory for an object of interest, such as for example a ball, may be compared to a desired trajectory for that object”).

32.  The information processing system according to claim 22, wherein the result information includes information indicative of one or more detected positions of a ball.  33. The non-transitory computer-readable medium according to claim 23, wherein the result information includes information  indicative of one or more detected positions of a ball (Bentley, [0110], “an observed trajectory for an object of interest, such as for example a ball, may be compared to a desired trajectory for that object”).

Re claims 24 - 26:
24. The information processing method according to claim 31, wherein the result information includes a detected movement of the ball based on two or more of the one or more detected positions of the ball (Bentley, fig. 26 shows position of the golf ball; [0109], “comparing the efficiency of an observed trajectory to the efficiency of an optimal trajectory”; [0281], “optimal motion trajectory”; [0055], “distance to the hole, number of shots on the current hole, total number of shots and any other desired metric”; [0153], “analyzes the trajectory of a golf ball using video analysis, calculates the necessary corrections to hit the ball correctly into the hole”; [0291], “The trajectories of putts that are recorded may for example include 

25. The information processing method according to claim 31, wherein the result information includes a detected landing position of the ball based on the one or more detected positions of the ball (Bentley, fig. 26 shows position of the golf ball; [0109], “comparing the efficiency of an observed trajectory to the efficiency of an optimal trajectory”; [0281], “optimal motion trajectory”; [0055], “distance to the hole, number of shots on the current hole, total number of shots and any other desired metric”; [0153], “analyzes the trajectory of a golf ball using video analysis, calculates the necessary corrections to hit the ball correctly into the hole”; [0291], “The trajectories of putts that are recorded may for example include putts starting at different ball locations, and putts that were successful (into the hole) as well as those that were unsuccessful”).

26. The information processing method according to claim 31, wherein the result information includes a detected direction of a flight of the ball based on two or more of the one or more detected positions of the ball (Bentley, [0287], “in baseball the orientation, location, and velocity of the bat at the time of impact with the ball determine the subsequent ball trajectory (along with the velocity and rotation of the ball as thrown by the pitcher)”; fig. 26 shows trajectory of the ball; [0185], “display of a calculated ball flight path associated with the motion analysis data and/or a display of a time line showing points in time along a time axis”).

Re claim 27:
27. The information processing method according to claim 1, wherein the motion of the user includes a movement of a tool used by the user (Bentley, [0096], “motion analysis data may indicate the speed of a moving baseball bat or golf club”; abstract, “using sensor data associated with a user, piece of equipment or based on previous motion analysis data from the user or other user(s) or other sensors”; [0063], “such as a golf club and/or anywhere in between (for EI measurements) and may integrate with other sensors coupled to equipment”). 

Re claims 28 - 30:
28. The information processing method according to claim 1, further comprising: classifying, with the electronic processor, the motion information based at least in part on the association of the motion information and the result information with each other.  29. The information processing system according to claim 22, wherein the electronic processor is further configured to classify the motion information based at least in part on the association of the motion information and the result information with each other.  30. The non-transitory computer-readable medium according to claim 23, wherein the set of operations further includes classifying the motion information based at least in part on the association of the motion information and the result information with each other (Bentley, [0109], “may calculate an efficiency index for an observed trajectory that quantifies the comparison of this trajectory to an optimal trajectory”; [0325], “the motion capture element 111 and/or the microprocessor 3270 may determine the user's level of expertise”; [0163], “classify an event; it uses a weighting factor for each event and keyword combination to compute an event score”; [0345], “may use scoring or weighting techniques to assess probabilities”; [0174], “The image(s) of the user may be overlaid with displays and ratings to make the motion analysis data more  understandable to a human”; efficiency index, metric, level of expertise, score …etc. are classified”). 

Re claim 34:
34. The information processing method according to claim 1, wherein the first external observer device and the second external observer device are separate from and not physically attached to the user (Campagnoli, Fig. 3, 101, “CAM1”, 114, “Ball Detection and Tracking (Cam 1)” and 116, “Player Detection and Tracking (Cam 1)”).

Response to Arguments
Applicant's arguments filed1/8/2021 have been fully considered but they are not persuasive. 
Applicant argues: 
FIGS. 1, IB, ID, IE, IF, 2A, and 2B all illustrate a "motion capture element 111." Paragraph [0172] of Bentley teaches "[t]he system generally includes at least one sensor, which may be any type of environment sensor, physiological sensor and/or motion sensor. For example, computer 101 may include an altimeter, or thermometer or obtain these values wirelessly. Sensor or smart watch 191 may include a heart rate monitor or may obtain values from an internal medical device wirelessly for example. In addition embodiments may include motion capture element 111 that couples with user 150 or with piece of equipment 110, for example via mount 192, for example to a golf club, or baseball bat, tennis racquet, hockey stick, weapon, stick, sword, snow board, surf board, skate board, or any other board or piece of equipment for any sport, or other sporting equipment such as a shoe, belt, gloves, glasses, hat, or any other item." In other words, Bentley teaches that the motion capture element 111 is required to sense a motion and the motion capture element 111 may be an environment sensor, physiological sensor, and/or a motion sensor. However, Bentley does not teach that the motion capture element 111 is an imaging apparatus or a Doppler radar device. Further, at paragraph [287] and with respect to FIG. 26, Bentley teaches the following … In other words, Bentley does not teach that an imaging apparatus or a Doppler radar device captures user motion because the sensor 111 (also referred to the motion capture element 111) of Bentley is not an imaging apparatus or a Doppler radar device. Moreover, while Bentley teaches the camera 104, Bentley teaches that the camera 104 "records the trajectory of the ball after it is hit." Therefore, at a minimum, Bentley does not "capturing, with a first external observer device, a motion of a user, the first external observer device being one of a first imaging apparatus or a first Doppler radar device, generating, with the first external observer device, motion information indicative of the motion of the user based on the motion of the user that is captured ... capturing, with a second external observer device, a result obtained from the motion of the user, the second external observer device being one of a second imaging apparatus or a second Doppler radar device, generating, with the second external observer device, result information indicative of the result obtained from the motion of the user based on the result that is captured" because the sensor 111 of Bentley is not an imaging apparatus or a Doppler radar device and the camera 104 does not record a motion of the user. prima facie case of anticipation with respect to amended claim 1 because Bentley fails to disclose or suggest all of the features of amended claim 1, and provides no apparent reason for modification to include such features.
The newly cited reference: Campagnoli et al. (US 2018/0137363 A1) teaches an invention includes capturing, with a first external observer device, a motion of a user, the first external observer device being one of a first imaging apparatus or a first Doppler radar device; capturing, with a second external observer device, a result obtained from the motion of the user, the second external observer device being one of a second imaging apparatus or a second Doppler radar device (Campagnoli, Fig. 3, 101, “CAM1”, 114, “Ball Detection and Tracking (Cam 1)” and 116, “Player Detection and Tracking (Cam 1)”).  Campagnoli further teaches an information processing method according to claim 1, wherein the first external observer device and the second external observer device are the same device (Campagnoli, fig. 3, 101).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715